This was a suit on a surety bond by a material-man who furnished certain material used by a contractor in the construction of certain works under a contract for and with Iona Drainage District. The facts in the instant case are so nearly identical with the facts presented in the case of the City of Ocala for the use and benefit of Standard Oil Company of New Jersey v. Baker  Foulks, in which case opinion was filed in this court on the 4th day of the present month, that the law as stated in that opinion applies and controls in the present case. Therefore, the judgment in the instant case should be affirmed upon authority of the opinion filed in the case of City of Ocala for the use and benefit of Standard Oil Company of New Jersey v. Baker  Foulks, supra, and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND STRUM, J., concur. *Page 954